To compel payment of certain orders granted by the board of supervisors while sitting at Frankfort, after the county seat had been removed from that place to Benzonia.
Denied June 3, 1879.
It appeared that the board had assumed to recanvass the vote by which the county seat was removed, and had declared the county seat to be at Frankfort.
Held, that the county seat could not be shifted at the will of the supervisors, after they had once canvassed the vote for its removal, and located it in accordance with the result. Attorney General vs. Supervisors (Lake), 33 At., 289; Attorney General vs. Supervisors (Benzie), 34 M., 211 (1607).